Case 2:20-cv-05663-VAP-DFM Document 26-1 Filed 09/23/20 Page 1 of 3 Page ID #:335




              EXHIBIT 1
Please DocuSign: West Coast Hotel- Final Proposal.pdf - Yahoo Mail                                https://mail.yahoo.com/b/search/keyword=I.duXpkEZ6IXO1kG~A&accountIds=1/messages/...
                                  Case 2:20-cv-05663-VAP-DFM Document 26-1 Filed 09/23/20 Page 2 of 3 Page ID #:336

   Please DocuSign: West Coast Hotel- Final Proposal.pdf                                                                                                  bactran92887@ya.../Inbox

          Anthony Okhovat via DocuSign <dse_na2@docusign.net>                                                                                             Dec 19, 2018 at 10:05 AM
          To: Bac Tran <bactran92887@yahoo.com>




                                                           Anthony Okhovat sent you a document to review and sign.


                                                                                 REVIEW DOCUMENT




                                           Anthony Okhovat
                                           jackie@imperialagent.com

                                           Bac Tran,

                                           Please DocuSign West Coast Hotel- Final Proposal.pdf

                                           Thank You, Anthony Okhovat




                                           Do Not Share This Email
                                           This email contains a secure link to DocuSign. Please do not share this email, link, or access code with
                                           others.




1 of 2                                                                                                                                                               9/22/2020, 7:10 PM
Please DocuSign: West Coast Hotel- Final Proposal.pdf - Yahoo Mail                                               https://mail.yahoo.com/b/search/keyword=I.duXpkEZ6IXO1kG~A&accountIds=1/messages/...
                                  Case 2:20-cv-05663-VAP-DFM Document 26-1 Filed 09/23/20 Page 3 of 3 Page ID #:337
                                           Alternate Signing Method
                                           Visit DocuSign.com, click 'Access Documents', and enter the security code:
                                           4E733828896C467286EF70976D2D61812

                                           About DocuSign
                                           Sign documents electronically in just minutes. It's safe, secure, and legally binding. Whether you're in
                                           an office, at home, on-the-go -- or even across the globe -- DocuSign provides a professional trusted
                                           solution for Digital Transaction Management™.

                                           Questions about the Document?
                                           If you need to modify the document or have questions about the details in the document, please reach
                                           out to the sender by emailing them directly.

                                           If you are having trouble signing the document, please visit the Help with Signing page on our Support
                                           Center.


                                                Download the DocuSign App

                                           This message was sent to you by Anthony Okhovat who is using the DocuSign Electronic Signature Service. If you would rather not
                                           receive email from this sender you may contact the sender with your request.




2 of 2                                                                                                                                                                             9/22/2020, 7:10 PM
